Citation Nr: 1441936	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a heart condition and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  In an unappealed June 2008 rating decision, the RO denied service connection for a heart condition.

2.  Evidence added to the record since the June 2008 rating decision is not cumulative or redundant of evidence then of record, and relates to an unestablished fact necessary to establish service connection for a heart condition.

3.  The Veteran does not have ischemic heart disease, and a heart condition did not have onset during active service, did not manifest within one year of separation from active service, was not caused by exposure to herbicides in service, and was not otherwise caused by active service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for a heart condition, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in January 2010.

With regard to VA's duty to assist a claimant in the development of a claim, VA has associated with the Veteran's claims folder his service treatment records (STRs), VA treatment records, non-VA treatment records, and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  The Veteran indicated during his August 2013 hearing that complete records of annual physical evaluations that were provided by his former employer may not be available and, thereafter, he submitted a treatment note that appears to document one of these evaluations and which indicates that the Veteran was first evaluated for a heart condition in 1979.  Because this employer is no longer in business, the Veteran has not adequately identified the employer to VA, and the Veteran has submitted the available information, the Board finds that VA does not have a duty to assist the Veteran in further attempting to obtain these records.  38 U.S.C.A. § 5103A(b).  Also pursuant to the duty to assist, VA provided an examination and obtained opinions as to the etiology of the Veteran's heart condition in January 2010, December 2011, February 2012, and November 2012.

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reopening the Claim

By way of background, the Veteran filed a claim for service connection for a heart condition, to include as due to herbicide exposure, in March 2008.  In a June 2008 rating decision, the RO denied the Veteran's claim because the Veteran's STRs failed to show that the Veteran was diagnosed with, or treated for, a chronic heart condition while in service, the available scientific and medical evidence did not support the conclusion that the Veteran's heart condition is associated with herbicide exposure, and the evidence did not show that this condition was caused by an in-service disease or injury.  The Veteran did not express disagreement with the June 2008 rating decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the June 2008 determination.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

In December 2009, the Veteran submitted a claim to reopen his claim for service connection for a heart condition.  In a February 2010 rating decision, the RO granted the Veteran's claim to reopen, but denied his claim on the merits.  Notwithstanding the fact that the RO reopened the Veteran's claim, the Board must make an independent assessment concerning the claim to reopen before evaluating the Veteran's claim on the merits.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Here, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence of in-service diagnosis of, or treatment for, a chronic heart condition; or competent evidence that the Veteran's heart condition was caused by exposure to herbicides during service, or another in-service event.  In August 2010, ischemic heart disease, to include coronary artery disease, was recognized by the Secretary of VA as a "covered herbicide disease" for which presumptive service connection may be granted.  See 75 Fed. Reg. 53, 202 (August 31, 2010); 38 C.F.R. § 3.816 (2013).  As this new development triggered VA's duty to obtain an opinion regarding whether the Veteran has a heart condition that qualifies as ischemic heart disease, the Board finds that it must reopen the Veteran's claim.  See Shade, 24 Vet. App. at 118.  Now, the Board turns to a discussion of the merits of the claim.

III.  Merits of the Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as ischemic heart disease, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the Veteran reported during his August 2013 hearing that he was first diagnosed with a heart condition-a left bundle branch block-in 1984, but that it was not serious at that time.  He contended that he noticed that he had a serious problem in early 2000 or 2002, which was when he sought additional treatment and was diagnosed with cardiomyopathy.  Notably, the Veteran contended during the hearing that he was required to undergo annual physicals for work before he learned about his heart condition in 1984 and that his employer knew about his heart condition before 1984, but failed to inform the Veteran until 1984.  Significantly, however, no available evidence shows any heart condition existed prior to 1979.  

The Veteran's STRs includes a December 1968 report of medical history that was recorded before his entrance into service.  The report documents his endorsement that he was experiencing "pain or pressure in chest" at that time or experienced it sometime in the past.  The Board notes that if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  In the present case, the Board observes that while the Veteran endorsed that he experienced chest pain or pressure, the report of his December 1968 entrance examination indicates that his heart was normal at that time.  Thus, the Board presumes that the Veteran was in sound condition upon his acceptance and finds that this presumption has not been rebutted.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  The remainder of the STRs are negative for any diagnoses of a heart condition, or complaints of chest pain or pressure.  Notably, the report of the Veteran's April 1971 separation examination indicates that his heart was normal at that time.  

As indicated above, the postservice evidence of record is negative for complaints or diagnoses of a heart condition until 1979, when first degree AV block with left bundle branch block was documented.  Accordingly, the Board finds that direct service connection cannot be granted and the Veteran cannot avail himself of the presumption concerning chronic diseases because a heart condition, to include hypertension, was not shown during his active service or within one year of active service.  While the Veteran has contended that his heart condition may be attributed to his service, the Board finds that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the diagnosis or etiology of a heart condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether the Veteran had a heart condition immediately following service and whether this condition is related to his service are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).

With regard to assessing whether service connection is warranted on a presumptive including as due to herbicide exposure, the Veteran is presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  The Board finds, however, that this presumption of service connection is inapplicable because the evidence does not show that the Veteran currently has ischemic heart disease, which includes the following conditions: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

Of record are VA treatment records dated November 2008 that indicate that the Veteran has a history of congestive heart failure.  December 2008 VA treatment records document a cardiac event that the Veteran described as a heart attack, or myocardial infarction, but what an evaluating clinician concluded was more likely a vasovagal episode.  VA treatment records dated June 2009 to September 2009 indicate that the Veteran has a history of non-ischemic dilated cardiomyopathy.

In the report of the Veteran's January 2010 VA examination, a VA clinician noted the Veteran's history of congestive heart failure and that the Veteran's acute cardiac illness had onset five years prior to the date of the examination.  The examiner diagnosed the Veteran with non-ischemic dilated cardiomyopathy based on normal testing and noted that there are multiple other causes of the Veteran's condition that are not coronary artery disease.  

The Veteran's representative challenged the adequacy of this opinion in a November 2011 statement and contended that a VA CT scan indicates that calcifications are present in the coronary arteries and right hilum, and thus, indicates that the Veteran has coronary atherosclerosis.  Review of the record shows that the results of this CT scan are documented in a June 2009 VA treatment record, and mention calcifications present in the coronary arteries.  However, whether those calcifications are synonymous with ischemic heart disease or coronary artery disease is a conclusion beyond the competence of the Veteran's lay representative.  

In any event, VA obtained an additional opinion in December 2011 from a clinician who like the 2010 VA examiner concluded that there is no medical evidence of coronary artery disease.  This examiner explained that medical literature does not support the use of CT scan in either screening for, or diagnosing, ischemic heart disease/coronary artery disease, as it is an unproven medical technology for evaluation of cardiac disease.  The Board finds that the December 2011 opinion is probative because the examiner reviewed the Veteran's file, considered the relevant medical literature, and provided analysis to support his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In addition, with regard to the etiology of the Veteran's non-ischemic dilated cardiomyopathy, the VA clinician who provided the December 2011 opinion added in February 2012, that the Veteran's cardiomyopathy is idiopathic-all known medical causes for the condition have been eliminated and the cause of the condition is unknown.

The Board observes that non-VA treatment records dated November 2007 note impressions of atherosclerotic disease of the aortic knob, a history of coronary artery disease, and questionable hypercholesterolemia.  However, the terms themselves do not describe the presence at that time of ischemic heart disease or coronary artery disease, and in November 2012, a VA examiner reviewed these records concluding the Veteran does not have a diagnosis of coronary artery disease.  He referenced multiple cardiac workups that failed to show that he has this condition.  

The Board finds that the December 2011, February 2012, and November 2012 opinions are the most probative pieces of evidence on the question at issue as they are based on the entire record, and consistent with it.  See Jandreau, 492 F.3d at 1376-77 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).

Overall, the evidence shows that the Veteran's current heart condition does not fall within the purview of 38 C.F.R. § 3.309(e).  Thus, presumptive service connection for this condition on the basis of exposure to an herbicide agent is not warranted.  However, notwithstanding the inapplicability of this presumption, the Board must also assess the medical evidence of record that the Veteran has purported addresses the relationship between herbicide exposure and the claimed condition.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

In a May 2008 statement, the Veteran contended that an October 2007 article from "The Agent Orange Review" indicates that Vietnam veterans who were exposed to herbicides have an increased risk of heart disease.  The article indicates that researchers compared veterans who have been exposed to herbicides to those who have not been exposed and found that those who were exposed to herbicides had "more risk" of heart disease, hypertension, and other conditions.

The Board notes that the standard for establishing service connection provides that there must be a causative relationship between the claimed disorder and the Veteran's service.  The article fails to show, however, that such a relationship exists; the referenced study does not show with any reasonable certainty that the Veteran's heart condition was caused by his exposure to herbicides during service.  Anecdotal evidence that indicates that Agent Orange exposure and heart disease have been observed together does not show that the former necessarily caused the latter in the present case.  Thus, the Board affords little probative value to the article's indication that there is a correlative relationship; this supposition does not take into consideration the specific facts of the present claim and is unsupported by evidence or supportive rationale.  See Jandreau, 492 F.3d at 1376; Nieves-Rodriguez, 22 Vet. App. at 304.

In addition, the article indicates that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure, which is the weakest positive category of association, and "a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Thus, the Board finds again that the study fails to show that this Veteran has a condition that was caused by his exposure to herbicides during service.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a heart condition that had onset during his active service, had onset during an applicable presumptive period, was caused or aggravated by in-service exposure to herbicides, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

To the extent the Veteran's claim for service connection for a heart condition is reopened, the appeal is granted. 

Service connection for a heart condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


